DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 02/17/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CALLIE E SHOSHO/            Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (JP 2012092202 A). It is noted that the disclosures of Oda et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 2, 9 and 15, Oda et al. disclose a sheet-like resin molded product (interfiling material) having high flexural modulus of 200 MPa or more, i.e. 2.0 x 108 Pa or more (see Abstract). The sheet-like resin molded product comprises polyvinyl acetal resin having a flexural modulus of 200 MPa or more and a degree of polymerization of 800 to 4000, wherein the polyvinyl acetal resin can be polyvinyl butyral (see page 4, paragraph 1 and page 5, paragraph 3). The sheet-like resin molded product comprises a plasticizer in amount of 15 parts by mass or less with respect to 100 parts by mass of polyvinyl acetal resin (see pages 6-7, bridging paragraph). While Oda et al. do not disclose flexural modulus at 25 C, given the broad flexural modulus of 200 MPa or more disclosed by Oda et al., the flexural modulus at 25 C will necessarily overlap with flexural modulus as presently claimed.
Oda et al. do not disclose the sheet-like resin molded product is “an interlayer filing material for a touch panel used for filling an interlayer space between a touch panel and another component, or at least one interlayer spaces included in the touch panel between transparent conductive films, between a glass sheet and one of the transparent conductive films, between a glass sheet and another glass sheet, between a glass sheet and a polarizing film, between a substrate and a glass sheet, between a substrate and one of the transparent conductive films, and between a substrate and a polarizing film”. 
While there is no disclosure that the sheet-like resin molded product is a interlayer filling material as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. interlayer filling material, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art sheet-like resin molded product and further that the prior art structure which is a sheet-like resin molded product identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In light of the overlap between the claimed interlayer filling material and that disclosed by Oda et al., it would have been obvious to one of ordinary skill in the art to use a sheet-like resin molded product that is both disclosed by Oda et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (JP 2012092202 A) as applied to claim 4 above, further in view of Shichiri et al. (EP 1022261 A1 cited in IDS) and Patel et al. (US 2004/0145088 A1 cited in IDS).

Regarding claims 4-6, Oda et al. disclose the interlayer filling material as set forth above. Oda et al. do not disclose interlayer filing material comprising a reactive diluent and a photopolymerization initiator. 
Shichiri et al. disclose an interlayer film (i.e. interlayer filling material) comprising a plasticized poly(vinyl acetal) resin (i.e. plasticizer and polyvinyl acetal) (see page 54, claims 1 and 8). The poly(vinyl acetal) resin can be polyvinyl butyral (see paragraphs 0138). Shichiri et al. disclose epoxy modified silicone oil (epoxy reactive diluent) in amount of 0.01 to 0.2 part by weight per 100 parts by weight of polyvinyl acetal resin (see paragraphs 0120 and 0124). Shichiri et al. disclose that if the amount of diluent is too low, blushing will not be prevented while if the amount is too high, compatibility and bond strength will be poor (see paragraph 0124). 
In light of motivation for using epoxy modified silicone oil (epoxy reactive diluent) in amount of 0.01 to 0.2 part by weight per 100 parts by weight of polyvinyl acetal resin disclosed by Shichiri et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use epoxy modified silicone oil (epoxy reactive diluent) in amount of 0.01 to 0.2 part by weight per 100 parts by weight of polyvinyl acetal resin in OCA in Oda et al. in order to obtain no blushing, and good compatibility and bond strength, and thereby arrive at the claimed invention.
Oda et al. in view of Shichiri et al. do not disclose interlayer filing material comprising a photopolymerization initiator. 
Patel et al. disclose diluent having reactive groups are capable of swelling and/or dissolving thermoplastic material such as polyvinyl acetal (see paragraph 0018). Further, the reactive diluent can react with the thermoplastic material to form the composite that is void free and transparent/translucent (see paragraph 0013). The reactive diluent can be epoxy reactive diluent (see paragraph 0043). Further, a photoinitiator can be present to enable faster reaction when electromagnetic radiation is applied (see paragraph 0020).
In light of motivation for using epoxy reactive diluent and photopolymerization initiator subjected to electromagnetic irradiation disclosed by Patel et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use epoxy reactive diluent of Patel et al. in Oda et al. in view of Shichiri et al. in order to swell and/or dissolve polyvinyl acetal resin as well as to form the composite that is void free and transparent/translucent  and to use photopolymerization initiator of Patel et al. in Oda et al. in view of Shichiri et al. and then subjecting the interlayer to electromagnetic radiation in order to enable faster reaction, and thereby arrive at the claimed invention. 

Claims 1, 2, 7, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2012/0132930 A1 cited in IDS) in view of Oda et al. (JP 2012092202 A). It is noted that the disclosures of Oda et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 2, 7, 9, 10, 14 and 15, Young et al. disclose a film-type projective capacitive touch panel (touch panel laminate) comprising a touch sensor (touch panel), transparent conductive films (ITO), and optically clear adhesive (OCA), wherein the OCA fills interlayer space between a cover lens (surface protection panel) and touch sensor (panel) (see Figure 12A). The OCA (interlayer filing material) is an encapsulant referred to as a pottant or potting material (see paragraph 0047). The encapsulant, i.e. OCA can be polyvinyl butyral resin. 
Young et al. do not disclose interfiling layer material comprising a plasticizer. Young et al. do not disclose the average degree of polymerization of the polyvinyl butyral is 100 to 850. Young et al. do not disclose the interfiling layer material having a flexural modulus as presently claimed.
Oda et al. disclose a sheet-like resin molded product (interfiling material) having high flexural modulus of 200 MPa or more, i.e. 2.0 x 108 Pa or more (see Abstract). The sheet-like resin molded product comprises polyvinyl acetal resin having a flexural modulus of 200 MPa or more and a degree of polymerization of 800 to 4000, wherein the polyvinyl acetal resin can be polyvinyl butyral (see page 4, paragraph 1 and page 5, paragraph 3). The sheet-like resin molded product comprises a plasticizer in amount of 15 parts by mass or less with respect to 100 parts by mass of polyvinyl acetal resin (see pages 6-7, bridging paragraph). While Oda et al. do not disclose flexural modulus at 25 C, given the broad flexural modulus of 200 MPa or more disclosed by Oda et al., the flexural modulus at 25 C will necessarily overlap with flexural modulus as presently claimed. Oda et al. disclose the sheet-like resin molded product increases the strength of the multilayer structure and has excellent handling properties and adhesive strength (see page 3, paragraph 4 and page 2, paragraph 2). 
While Oda et al. do not disclose explicitly disclose the sheet-like resin molded product is the interlayer filling material, given that the sheet-like resin molded product of Oda et al. is identical to interlayer filling material as presently claimed, it is inherent or obvious that the sheet-like resin molded product of Oda et al. is the interlayer filling material.
In light of motivation for using the sheet-like resin molded product disclosed by Oda et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the sheet-like resin molded product of Oda et al. as the interlayer filling material in Young et al. in order to increase the strength of the multilayer structure as well as to obtain excellent handling properties and adhesive strength, and thereby arrive at the claimed invention.

Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2012/0132930 A1 cited in IDS) in view of Oda et al. (JP 2012092202 A) as applied to claims 1 and 7 above, further in view of Shichiri et al. (EP 1022261 A1 cited in IDS) and Patel et al. (US 2004/0145088 A1 cited in IDS).

Regarding claims 4-6 and 11-13, Young et al. in view of Oda et al. disclose the touch panel laminate as set above. Young et al. in view of Oda et al. do not disclose interlayer filling material comprising a reactive diluent and a photopolymerization initiator. 
Shichiri et al. disclose an interlayer film (i.e. interlayer filling material) comprising a plasticized poly(vinyl acetal) resin (i.e. plasticizer and polyvinyl acetal) (see page 54, claims 1 and 8). The poly(vinyl acetal) resin can be polyvinyl butyral (see paragraphs 0138). Shichiri et al. disclose epoxy modified silicone oil (epoxy reactive diluent) in amount of 0.01 to 0.2 part by weight per 100 parts by weight of polyvinyl acetal resin (see paragraphs 0120 and 0124). Shichiri et al. disclose that if the amount of diluent is too low, blushing will not be prevented while if the amount is too high, compatibility and bond strength will be poor (see paragraph 0124). 
In light of motivation for using epoxy modified silicone oil (epoxy reactive diluent) in amount of 0.01 to 0.2 part by weight per 100 parts by weight of polyvinyl acetal resin disclosed by Shichiri et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use epoxy modified silicone oil (epoxy reactive diluent) in amount of 0.01 to 0.2 part by weight per 100 parts by weight of polyvinyl acetal resin in OCA in Young et al. in view of Oda et al. in order to obtain no blushing, and good compatibility and bond strength, and thereby arrive at the claimed invention.
Young et al. in view of Oda et al. and Shichiri et al. do not disclose interlayer filing material comprising a photopolymerization initiator. 
Patel et al. disclose diluent having reactive groups are capable of swelling and/or dissolving thermoplastic material such as polyvinyl acetal (see paragraph 0018). Further, the reactive diluent can react with the thermoplastic material to form the composite that is void free and transparent/translucent (see paragraph 0013). The reactive diluent can be epoxy reactive diluent (see paragraph 0043). Further, a photoinitiator can be present to enable faster reaction when electromagnetic radiation is applied (see paragraph 0020).
In light of motivation for using epoxy reactive diluent and photopolymerization initiator subjected to electromagnetic irradiation disclosed by Patel et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use epoxy reactive diluent of Patel et al. in Young et al. in view of Oda et al. and Shichiri et al. in order to swell and/or dissolve polyvinyl acetal resin as well as to form the composite that is void free and transparent/translucent  and to use photopolymerization initiator of Patel et al. in Young et al. in view of Oda et al. and Shichiri et al. and then subjecting the interlayer to electromagnetic radiation in order to enable faster reaction, and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered. In light of persuasive arguments, new grounds of rejections are set forth above. All arguments, except that below, are moot in light of new grounds of rejections.
Applicant argues that Shichiri teaches away from the claimed amount of plasticizer.
However, Shichiri is only used as teaching reference in order to teach the claimed reactive diluent. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). Shichiri is used only for its teaching of reactive diluent. Further, the motivation disclosed by Shichiri is for the reactive diluent only and does not depend on the plasticizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787